 



Exhibit 10.8

WESTBROOK CORPORATE CENTER
WESTCHESTER, ILLINOIS

OFFICE LEASE AGREEMENT

BETWEEN

IL-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited liability company
(“LANDLORD”)

AND

ONLINE DATA CORP., a Delaware corporation
(“TENANT”)

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT

     THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
December 24 2003, by and between IL-WESTBROOK CORPORATE CENTER, L.L.C., a
Delaware limited liability company (“Landlord”) and ONLINE DATA CORP., a
Delaware corporation (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of the Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Intentionally Omitted), Exhibit C (Intentionally
Omitted), Exhibit D (Intentionally Omitted), Exhibit E (Building Rules and
Regulations) and Exhibit F (Guaranty of Lease).



1.   Basic Lease Information.

     1.01 “Building” shall mean the 5 office buildings located at Westbrook
Corporate Center, Westchester, Illinois, and commonly known as One Westbrook
Corporate Center, Two Westbrook Corporate Center, Three Westbrook Corporate
Center, Four Westbrook Corporate Center and Five Westbrook Corporate Center;
and, at Landlord’s option, shall include any other building constructed on the
vacant land owned by Landlord adjacent to the existing office buildings in the
Property (as hereinafter defined). “Rentable Square Footage of the Building” is
deemed to be 1,101,920 square feet; provided, however, that in the event
Landlord constructs another office building on the land which is part of the
Property or elects to operate the individual office buildings comprising the
Building as separate entities, the Rentable Square Footage of the Building shall
be appropriately adjusted by Landlord.

     1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the second floor of Two Westbrook Corporate Center and
known as Suite 200. If the Premises include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises. The “Rentable Square Footage of the
Premises” is deemed to be 8,092 square feet. Landlord and Tenant stipulate and
agree that the Rentable Square Footage of the Building and the Rentable Square
Footage of the Premises are correct.

     1.03 “Base Rent”:

                      Annual Rate   Monthly Period or Months of Term

--------------------------------------------------------------------------------

  Per Square Foot

--------------------------------------------------------------------------------

  Base Rent

--------------------------------------------------------------------------------

August 1, 2003 - November 30, 2004
  $ 21.75     $ 14,666.75  
 
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

     1.04 “Tenant’s Pro Rata Share”: 0.7344%.

     1.05 Intentionally Omitted.

     1.06 “Term”: A period of 16 months and no days. Subject to Section 3, the
Term shall commence on August 1, 2003 (the “Commencement Date”) and, unless
terminated early in accordance with this Lease, end on November 30, 2004 (the
“Termination Date”).

     1.07 Allowance(s): None.

     1.08 “Security Deposit”: None.

     1.09 “Guarantor(s)”: iPayment, Inc., a Delaware corporation. Concurrent
with Tenant’s execution and delivery of this Lease, Tenant shall cause each
Guarantor, if any, to execute and deliver a guaranty in favor of Landlord on a
form reasonably approved by Landlord.

     1.10 “Broker(s)”: Ash Realty Brokerage, Inc..

     1.11 “Permitted Use”: General office use.

- 1 -



--------------------------------------------------------------------------------



 



     1.12 “Notice Address(es)”:

     
Landlord:
  Tenant:
 
   
IL-Westbrook Corporate Center, L.L.C.
  Online Data Corp,
c/o Equity Office Properties Trust
  Two Westbrook Corporate Center
8600 W. Bryn Mawr Avenue, Suite 400N
  Suite 200
Chicago, Illinois 60631
  Westchester, Illinois 60154
Attention: Building Manager
  Attention: John Rante

     A copy of any notices to Landlord shall be sent to Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago IL, 60606, Attn: Central Regional Counsel.

     1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays.

     1.14 “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.

     1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.



2.   Lease Grant.

     The Premises are hereby leased to Tenant from Landlord, together with the
right to use any portions of the Property that are designated by Landlord for
the common use of tenants and others (the “Common Areas”).



3.   Possession.

     3.01 Intentionally Omitted.

     3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work,
the Premises are accepted by Tenant in “as is” condition and configuration
without any representations or warranties by Landlord. Tenant agrees that the
Premises are in good order and satisfactory condition.



4.   Rent.

     4.1 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 12% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

     402 Intentionally Omitted.

- 2 -



--------------------------------------------------------------------------------



 



5.   Compliance with Laws; Use.

     The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public . restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Landlord, at its sole cost and expense, shall be responsible for correcting any
violations of Title III of the Americans with Disabilities Act with respect to
the Premises and the Common Areas of the Building, provided that Landlord’s
obligation with respect to the Premises shall be limited to violations that
arise out of the Landlord Work and/or the condition of the Premises prior to the
installation of any furniture, equipment and other personal property of Tenant.
Notwithstanding the foregoing, Landlord shall have the right to contest any
alleged violation in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by Law. Landlord, after the
exhaustion of any and all rights to appeal or contest, will make all repairs,
additions, alterations or improvements necessary to comply with the terms of any
final order or judgment. Notwithstanding the foregoing, Tenant, not Landlord,
shall be responsible for the correction of any violations that arise out of or
in connection with any claims brought under any provision of the Americans with
Disabilities Act other than Title III, the specific nature of Tenant’s business
in the Premises (other than general office use), the acts or omissions of
Tenant, its agents, employees or contractors, Tenant’s arrangement of any
furniture, equipment or other property in the Premises, any repairs,
alterations, additions or Improvements performed by or on behalf of Tenant
(other than the Landlord Work) and any design or configuration of the Premises
specifically requested by Tenant after being informed that such design or
configuration may not be in strict compliance with the ADA. Tenant shall comply
with the rules and regulations of the Building attached as Exhibit E and such
other reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9).



6.   Security Deposit.

     The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any Default (defined in Section 18) by Tenant. If Landlord uses
any portion of the Security Deposit, Tenant shall, within 5 days after demand,
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or
(b) the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Section 25. Landlord may assign the
Security Deposit to a successor or transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.



7.   Building Services.

     7.01 Landlord shall furnish Tenant with the following services: (a) water
for use in the Base Building lavatories; (b) customary heat and air conditioning
in season during Building Service Hours. Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service and providing such prior notice
as is reasonably specified by Landlord; (c) standard janitorial service on
Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.

- 3 -



--------------------------------------------------------------------------------



 



     7.02 Electricity used by Tenant in the Premises shall be paid for by Tenant
by separate charge billed by the applicable utility company and payable directly
by Tenant. Without the consent of Landlord, Tenant’s use of electrical service
shall not exceed, either in voltage, rated capacity, use beyond Building Service
Hours or overall load, that which Landlord reasonably deems to be standard for
the Building. Landlord shall have the right to measure electrical usage by
commonly accepted methods. If it is determined that Tenant is using excess
electricity, Tenant shall pay Landlord for the cost of such excess electrical
usage as Additional Rent.

     7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.



8.   Leasehold Improvements.

     All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Landlord Work or
Alterations that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration, may
request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Required Removable. Within 10 days after receipt
of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the Alteration are Required Removables.



9.   Repairs and Alterations.

     9.1 Tenant shall periodically inspect the Premises to identify any
conditions that are dangerous or in need of maintenance or repair. Tenant shall
promptly provide Landlord with notice of any such conditions. Tenant shall, at
its sole cost and expense, perform all maintenance and repairs to the Premises
that are not Landlord’s express responsibility under this Lease, and keep the
Premises in good condition and repair, reasonable wear and tear excepted.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor covering; (b) interior partitions; (c) doors; (d) the interior
side of demising walls; (e) electronic, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”); (f) supplemental air conditioning units, kitchens,
including hot water heaters, plumbing, and similar facilities exclusively
serving Tenant; and (g) Alterations. To the extent Landlord is not reimbursed by
insurance proceeds, Tenant shall reimburse Landlord for the cost of repairing
damage to the Building caused by the acts of Tenant, Tenant Related Parties and
their respective contractors and vendors. If Tenant fails to make any repairs to
the Premises for more than 15 days after notice from Landlord (although notice
shall not be required in an emergency), Landlord may make the repairs, and
Tenant shall pay the reasonable cost of the repairs, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.

     9.2 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building; (b)
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Building in general; (c) Common

-4-



--------------------------------------------------------------------------------



 



Areas; (d) roof of the Building; (e) exterior windows of the Building; and
(f) elevators serving the Building. Landlord shall promptly make repairs for
which Landlord is responsible.

     9.03 Tenant shall not make alterations, repairs, additions or improvements
or install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be . subject to all the
other provisions of this Section 9.03. Prior to starting work, Tenant shall
furnish Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic
Alterations equal to 10% of the cost of the Alterations. Upon completion, Tenant
shall furnish “as-built” plans for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law.



10.   Entry by Landlord.

     Landlord may enter the Premises to inspect, show or clean the Premises or
to perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.



11.   Assignment and Subletting.

     11.01 Except in connection with a Permitted Transfer (defined in Section
11.04), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed if Landlord does not exercise its recapture rights under Section 11.02.
If the entity which controls the voting shares/rights of Tenant changes at any
time, such change of ownership or control shall constitute a Transfer unless
Tenant is an entity whose outstanding stock is listed on a recognized securities
exchange or if at least 80% of its voting stock is owned by another entity, the
voting stock of which is so listed. Any attempted Transfer in violation of this
Section is voidable by Landlord. In no event shall any Transfer, including a
Permitted Transfer, release or relieve Tenant from any obligation under this
Lease.

     11.02 Tenant shall provide Landlord with financial statements for the
proposed transferee, a fully executed copy of the proposed assignment, sublease
or other Transfer documentation and such other information as Landlord may
reasonably request. Within 15 Business Days after receipt of the required
information and documentation, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) reasonably refuse to consent to the Transfer in writing; or (c) in
the event of an assignment of this Lease or subletting of more than 20% of the
Rentable Area of the Premises for more than 50% of the remaining Term (excluding
unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer. Tenant shall pay Landlord a
review fee of $1,500.00 for Landlord’s review of any Permitted Transfer or
requested Transfer.

-5-



--------------------------------------------------------------------------------



 



     11.03 Tenant shall pay Landlord 50% of all rent and other consideration
which Tenant receives as a result of a Transfer that Is in excess of the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer. Tenant shall pay Landlord for Landlord’s share of the excess within
30 days after Tenant’s receipt of the excess. Tenant may deduct from the excess,
on a straight-line basis, all reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer, If Tenant is in Default,
Landlord may require that all sublease payments be made directly to Landlord, in
which case Tenant shall receive a credit against Rent in the amount of Tenant’s
share of payments received by Landlord.

     11.04 Tenant may assign this Lease to a successor to Tenant by purchase,
merger, consolidation or reorganization (an “Ownership Change”) or assign this
Lease or sublet all or a portion of the Premises to an Affiliate without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.



12.   Liens.

     Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.



13.   Indemnity and Waiver of Claims.

     Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security services, personnel
or equipment, or (e) any matter not within the reasonable control of Landlord.
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant shall indemnify, defend and hold
Landlord and Landlord Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against Landlord
or any of the Landlord Related Parties by any third party and arising out of or
in connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees. Except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.



14.   Insurance.

     Tenant shall maintain the following insurance (“Tenant’s Insurance”): (a)
Commercial General Liability Insurance applicable to the Premises and Its
appurtenances providing, on an

-6-



--------------------------------------------------------------------------------



 



occurrence basis, a minimum combined single limit of $2,000,000.00; (b)
Property/Business Interruption Insurance written on an All Risk or Special
Perils form, with coverage for broad form water damage including earthquake
sprinkler leakage, at replacement cost value and with a replacement cost
endorsement covering all of Tenant’s business and trade fixtures, equipment,
movable partitions, furniture, merchandise and other personal property within
the Premises (“Tenant’s Property”) and any Leasehold Improvements performed by
or for the benefit of Tenant; (c) Workers’ Compensation Insurance In amounts
required by Law; and (d) Employers Liability Coverage of at least $1,000,000,00
per occurrence. Any company writing Tenant’s Insurance shall have an A.M. Best
rating of not less than A-VIII. All Commercial General Liability Insurance
policies shall name as additional insureds Landlord (or its successors and
assignees), the managing agent for the Building (or any successor), EOP
Operating Limited Partnership, Equity Office Properties Trust and their
respective members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and other designees of Landlord and its successors as the
interest of such designees shall appear. All policies of Tenant’s Insurance
shall contain endorsements that the insurer(s) shall give Landlord and its
designees at least 30 days’ advance written notice of any cancellation,
termination, material change or lapse of insurance. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance. So long
as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord.



15.   Subrogation.

     Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.



16.   Casualty Damage.

     16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 180 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within
90 days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than
2 years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building occurs.

     16.02 If this Lease is not terminated, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas. Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law or any
other modifications to the Common Areas deemed desirable by Landlord. Upon
notice from Landlord, Tenant shall assign to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs. Landlord
shall not be liable for any inconvenience to Tenant, or injury to Tenant’s
business resulting in any way from the Casualty or the repair thereof. Provided
that Tenant is not in Default, during any period of time that all or a material
portion of

-7-



--------------------------------------------------------------------------------



 



the Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.



17.   Condemnation.

     Either party may terminate this Lease if any material part of the Premises
is taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Properly which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.



18.   Events of Default.

     Each of the following occurrences shall be a “Default”: (a) Tenant’s
failure to pay any portion of Rent when due, if the failure continues for 5 days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within 10 days after written
notice to Tenant provided, however, if Tenant’s failure to comply cannot
reasonably be cured within 10 days, Tenant shall be allowed additional time (not
to exceed 90 days) as is reasonably necessary to cure the failure so long as
Tenant begins the cure within 10 days and diligently pursues the cure to
completion; (c) Tenant or any Guarantor becomes insolvent, makes a transfer in
fraud of creditors, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business; (d) the leasehold estate is taken by process or operation
of Law; (e) in the case of any ground floor or retail Tenant, Tenant does not
take possession of or abandons or vacates all or any portion of the Premises; or
(f) Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord at the Building or Property. If Landlord provides
Tenant with notice of Tenant’s failure to comply with any specific provision of
this Lease on 3 separate occasions during any 12 month period, Tenant’s
subsequent violation of such provision shall, at Landlord’s option, be an
incurable Default by Tenant. All notices sent under this Section shall be in
satisfaction of, and not in addition to, notice required by Law.



19.   Remedies.

     19.01 Upon Default, Landlord shall have the right to pursue any one or more
of the following remedies:

          (a) Terminate this Lease, in which case Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord, in compliance with Law, may enter upon and take possession of the
Premises and remove Tenant, Tenant’s Property and any party occupying the
Premises. Tenant shall pay Landlord, on demand, all past due Rent and other
losses and damages Landlord suffers as a result of Tenant’s Default, including,
without limitation, all Costs of Reletting (defined below) and any deficiency
that may arise from reletting or the failure to relet the Premises. “Costs of
Reletting” shall include all reasonable costs and expenses incurred by Landlord
in reletting or attempting to relet the Premises, including, without limitation,
legal fees, brokerage commissions, the cost of alterations and the value of
other concessions or allowances granted to a new tenant.

          (b) Terminate Tenant’s right to possession of the Premises and, in
compliance with Law, remove Tenant, Tenant’s Property and any parties occupying
the Premises. Landlord may (but shall not be obligated to) relet all or any part
of the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or

-8-



--------------------------------------------------------------------------------



 



failure to relet the Premises. The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

20. Limitation of Liability.

     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE
LESSER OF (A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY
INTEREST LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY
THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT
SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.



21.   Relocation.

     Landlord, at its expense, at any time before or during the Term, may
relocate Tenant from the Premises to space of reasonably comparable size and
utility (“Relocation Space”) within the Building or adjacent buildings within
the same project upon 60 days’ prior written notice to Tenant. So long as Tenant
is leasing Suites 220 and 240 consisting of approximately 1,546 and 4,407
rentable square feet respectively in the Building from Landlord, Landlord and
Tenant understand and agree that to be a “reasonably comparable space” for
purposes of this Section XXIV, the Relocation Space must be reasonably
comparable (when viewed in combination with other space leased by Tenant from
Landlord) to the combined space consisting of the Premises and Suite 220 and
Suite 240. From and after the date of the relocation, the Base Rent and Tenant’s
Pro Rata Share shall be adjusted based on the rentable square footage of the
Relocation Space. Landlord shall pay Tenant’s reasonable costs of relocation,
including all costs for moving Tenant’s furniture, equipment, supplies and other
personal property, as well as the cost of printing and distributing change of
address notices to Tenant’s customers and one month’s supply of stationery (and
other reasonable, “address-change sensitive” written materials) showing the new
address.

     Unless otherwise agreed to in writing by Tenant, Landlord shall effect the
relocation move into the Relocation Space after 5:00 p.m. on a Friday, during a
weekend or on any Building Holiday (the “Approved Relocation Times”) so that
Tenant’s business is not interrupted during the relocation. Notwithstanding the
foregoing, if Landlord fails to substantially complete the relocation during the
Approved Relocation Times and, as a result thereof, Tenant cannot open in the
Relocation Space on the Business Day immediately following the relocation during
the Approved Relocation Times, Tenant, as its sole remedy, shall be entitled to
receive a per diem abatement of Base Rent for each Business Day the relocation
prohibits the Tenant from operating its business. Tenant, however, shall not be
entitled to an abatement to the extent Tenant is prohibited from operating its
business during such Business Day as a result of the acts or omissions of
Tenant, its agents, employees or contractors.

-9-



--------------------------------------------------------------------------------



 



22.   Holding Over.

     If Tenant fails to surrender all or any part of the Premises at the
termination of this Lease, occupancy of the Premises after termination shall be
that of a tenancy at sufferance. Tenant’s occupancy shall be subject to all the
terms and provisions of this Lease, and Tenant shall pay an amount (on a per
month basis without reduction for partial months during the holdover) equal to
150% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within 30
days after notice from Landlord, Tenant shall be liable for all damages that
Landlord suffers from the holdover.



23.   Subordination to Mortgages; Estoppel Certificate.

     Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.



24.   Notice.

     All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.



25.   Surrender of Premises.

     At the termination of this Lease or Tenant’s right of possession, Tenant
shall remove Tenant’s Property from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear and damage which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of Tenant’s Property within
2 days after termination of this Lease or Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred. If Tenant fails to remove Tenant’s Property from the Premises or
storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.



26.   Miscellaneous.

     26.01 This Lease shall be interpreted and enforced in accordance with the
Laws of the state or commonwealth in which the Building is located and Landlord
and Tenant hereby irrevocably consent to the jurisdiction and proper venue of
such state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several

-10-



--------------------------------------------------------------------------------



 



obligations of all the parties and entities, and requests or demands from any
one person or entity comprising Tenant shall be deemed to have been made by all
such persons or entities. Notices to any one person or entity shall be deemed to
have been given to all persons and entities. Tenant represents and warrants to
Landlord that each individual executing this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant and that Tenant is not, and the entities
or individuals constituting Tenant or which may own or control Tenant or which
may be owned or controlled by Tenant are not, among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists.

     26.02 If either party institutes a suit against the other for violation of
or to enforce any covenant, term or condition of this Lease, the prevailing
party shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

     26.03 Whenever a period of time is prescribed for the taking of an action
by Landlord or Tenant (other than the payment of the Security Deposit or Rent),
the period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

     26.04 Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

     26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has dealt directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Parties harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease.

     26.06 Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. The expiration of the
Term, whether by lapse of time, termination or otherwise, shall not relieve
either party of any obligations which accrued prior to or which may continue to
accrue after the expiration or termination of this Lease.

     26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building.

     26.08 This Lease does not grant any rights to light or air over or about
the Building. Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease. This Lease
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings related to the Premises, including all lease
proposals, letters of intent and other documents. Neither party is relying upon
any warranty, statement or representation not contained in this Lease. This
Lease may be modified only by a written agreement signed by an authorized
representative of Landlord and Tenant.

-11-



--------------------------------------------------------------------------------



 



     Landlord and Tenant have executed this Lease as of the day and year first
above written.

         
WITNESS/ATTEST:
  LANDLORD:   IL-WESTBROOK          CORPORATE

      CENTER, L.L.C., a Delaware limited

      liability company

         
/s/
  By:   Equity Office Management, L.L.C., a

--------------------------------------------------------------------------------

      Delaware limited liability company, its
Name (print):
      non-member manager

             

      By:   /s/ Arvid Povilaitis

         

--------------------------------------------------------------------------------


      Name:   ARVID POVILAITIS
Name (print):
      Title:   SENIOR VICE PRESIDENT

 

--------------------------------------------------------------------------------

       

                  WITNESS/ATTEST:   TENANT:
 
                        ONLINE DATA CORP., a Delaware corporation
 
                /s/   By:   /s/ John R. Rante    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name (print):   Name:   JOHN R. RANTE    
 
      Title:   PRESIDENT    
Name (print):
                   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Tenant’s Tax ID Number (SSN or FEIN)

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

(EQUITY OFFICE) [y95482y9548204.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

INTENTIONALLY OMITTED

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

INTENTIONALLY OMITTED

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

INTENTIONALLY OMITTED

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

BUILDING RULES AND REGULATIONS

     The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.



1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.   2.   Plumbing fixtures and appliances shall be used
only for the purposes for which designed and no sweepings, rubbish, rags or
other unsuitable material shall be thrown or placed in the fixtures or
appliances. Damage resulting to fixtures or appliances by Tenant, its agents,
employees or invitees shall be paid for by Tenant and Landlord shall not be
responsible for the damage.   3.   No signs, advertisements or notices shall be
painted or affixed to windows, doors or other parts of the Building, except
those of such color, size, style and in such places as are first approved in
writing by Landlord. All tenant identification and suite numbers at the entrance
to the Premises shall be installed by Landlord, at Tenant’s cost and expense,
using the standard graphics for the Building. Except in connection with the
hanging of lightweight pictures and wall decorations, no nails, hooks or screws
shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel without Landlord’s prior approval, which approval
shall not be unreasonably withheld.   4.   Landlord may provide and maintain in
the first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.   5.   Tenant shall not
place any lock(s) on any door in the Premises or Building without Landlord’s
prior written consent, which consent shall not be unreasonably withheld, and
Landlord shall have the right at all times to retain and use keys or other
access codes or devices to all locks within and into the Premises. A reasonable
number of keys to the locks on the entry doors in the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost and Tenant shall not make any
duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of the Lease.   6.   All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time.   7.   Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld. If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.   8.   Landlord shall
have the right to approve the weight, size, or location of heavy equipment or
articles in and about the Premises, which approval shall not be unreasonably
withheld. Damage to the Building by the installation, maintenance, operation,
existence or removal of Tenant’s Property shall be repaired at Tenant’s sole
expense.   9.   Corridor doors, when not in use, shall be kept closed.

E-1



--------------------------------------------------------------------------------



 



10.   Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.   11.   No animals, except those assisting handicapped
persons, shall be brought into the Building or kept in or about the Premises.  
12.   No inflammable, explosive or dangerous fluids or substances shall be used
or kept by Tenant in the Premises, Building or about the Property, except for
those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws. Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq. or any other applicable environmental Law which may now or later be in
effect. Tenant shall comply with all Laws pertaining to and governing the use of
these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.   13.   Tenant shall not use or occupy the Premises in
any manner or for any purpose which might injure the reputation or impair the
present or future value of the Premises or the Building. Tenant shall not use,
or permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.   14.   Tenant shall not take any action which would violate
Landlord’s labor contracts or which would cause a work stoppage, picketing,
labor disruption or dispute or interfere with Landlord’s or any other tenant’s
or occupant’s business or with the rights and privileges of any person lawfully
in the Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.   15.   Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.   16.   Tenant shall not operate or permit to be operated a coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.   17.   Bicycles and other
vehicles are not permitted inside the Building or on the walkways outside the
Building, except in areas designated by Landlord.   18.   Landlord may from time
to time adopt systems and procedures for the security and safety of the Building
and Property, its occupants, entry, use and contents. Tenant, its agents,
employees, contractors, guests and invitees shall comply with Landlord’s systems
and procedures.   19.   Landlord shall have the right to prohibit the use of the
name of the Building or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or its desirability. Upon
written notice from Landlord, Tenant shall refrain from and discontinue such
publicity immediately.

E-2



--------------------------------------------------------------------------------



 



20.   Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.   21.  
Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance. Tenant shall ensure, to the extent reasonably
practicable, that window coverings are closed on windows in the Premises while
they are exposed to the direct rays of the sun.   22.   Deliveries to and from
the Premises shall be made only at the times in the areas and through the
entrances and exits reasonably designated by Landlord. Tenant shall not make
deliveries to or from the Premises in a manner that might interfere with the use
by any other tenant of its premises or of the Common Areas, any pedestrian use,
or any use which is inconsistent with good business practice.   23.   The work
of cleaning personnel shall not be hindered by Tenant after 5:30 p.m., and
cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time. Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F

GUARANTY OF LEASE

     FOR VALUE RECEIVED and in consideration for and as an inducement to
IL-WESTBROOK CORPORATE CENTER, L.L.C., a Delaware limited liability company
(“Landlord”) to lease certain real property to ONLINE DATA CORP., a Delaware
corporation, as tenant (“Tenant”), pursuant to a lease dated    , 2003 (the
“Lease”) by and between Landlord and Tenant, the undersigned, IPAYMENT, INC., a
Delaware corporation (“Guarantor”), does hereby unconditionally and Irrevocably
guarantee to Landlord the punctual payment of all Rent (as such term is defined
in the Lease) payable by Tenant under the Lease throughout the term of the Lease
and any and all renewals and extensions thereof in accordance with and subject
to the provisions of the Lease, and the full performance and observance of all
other terms, covenants, conditions and agreements therein provided to be
performed and observed by Tenant under the terms of the Lease, for which the
undersigned shall be jointly and severally liable with Tenant. If any default on
the part of Tenant shall occur under the Lease, the undersigned does hereby
covenant and agree to pay to Landlord in each and every instance such sum or
sums of money and to perform each and every covenant, condition and agreement
under the Lease as Tenant is and shall become liable for or obligated to pay or
perform under the Lease, together with the costs reasonably incurred by Landlord
in connection therewith, including, without limitation, reasonable attorneys’
fees. Such payments of Rent and other sums shall be made monthly or at such
other intervals as the same shall or may become payable under the Lease,
including any accelerations thereof, all without requiring any notice from
Landlord (other than any notice required by the Lease) of such non-payment or
non performance, all of which the undersigned hereby expressly waives.

     The maintenance of any action or proceeding by Landlord to recover any sum
or sums that may be or become due under the Lease and to secure the performance
of any of the other terms, covenants and conditions of the Lease shall not
preclude Landlord from thereafter instituting and maintaining subsequent actions
or proceedings for any subsequent default or defaults of Tenant under the Lease.
The undersigned does hereby consent that without affecting the liability of the
undersigned under this Guaranty and without notice to the undersigned, time may
be given by Landlord to Tenant for payment of Rent and such other sums and
performance of said other terms, covenants and conditions, or any of them, and
such time extended and indulgence granted, from time to time, or Tenant may be
dispossessed or Landlord may avail itself of or exercise any or all of the
rights and remedies against Tenant provided by law or by the Lease, and may
proceed either against Tenant alone or jointly against Tenant and the
undersigned or against the undersigned alone without first prosecuting or
exhausting any remedy or claim against Tenant. The undersigned does hereby
further consent to any subsequent change, modification or amendment of the Lease
in any of its terms, covenants or conditions, or in the Rent payable thereunder,
or in the premises demised thereby, or in the term thereof, and to any
assignment or assignments of the Lease, and to any subletting or sublettings of
the premises demised by the Lease, and to any renewals or extensions thereof,
all of which may be made without notice to or consent of the undersigned and
without in any manner releasing or relieving the undersigned from liability
under this Guaranty.

     The undersigned does hereby agree that the bankruptcy of Tenant shall have
no effect on the obligations of the undersigned hereunder. The undersigned does
hereby further agree that in respect of any payments made by the undersigned
hereunder, the undersigned shall not have any rights based on suretyship,
subrogation or otherwise to stand in the place of Landlord so as to compete with
Landlord as a creditor of Tenant, unless and until all claims of Landlord under
the Lease shall have been fully paid and satisfied.

     Neither this Guaranty nor any of the provisions hereof can be modified,
waived or terminated, except by a written instrument signed by Landlord. The
provisions of this Guaranty shall apply to, bind and inure to the benefit of the
undersigned and Landlord and their respective heirs, legal representatives,
successors and assigns. The undersigned, if there be more than one, shall be
jointly and severally liable hereunder, and for purposes of such several
liability the word “undersigned” wherever used herein shall be construed to
refer to each of the undersigned parties separately, all in the same manner and
with the same effect as if each of them had signed separate instruments, and
this Guaranty shall not be revoked or impaired as to any of such parties by the
death of another party or by revocation or release of any obligations hereunder
of any other party. If Landlord should retain counsel and/or institute any suit
against Guarantor to enforce this Guaranty or any covenants or obligations
hereunder, then Guarantor shall pay to Landlord, upon demand, all reasonable
attorneys’ fees, costs and expenses, including, without limitation, court costs,
filing fees, recording costs, and all other costs

F-1



--------------------------------------------------------------------------------



 



and expenses incurred in connection therewith (all of which are referred to
herein as “Enforcement Costs”), in addition to all other amounts due hereunder.
This Guaranty shall be governed by and construed in accordance with the internal
laws of the state where the premises demised by the Lease are located. For the
purpose solely of litigating any dispute under this Guaranty, the undersigned
submits to the jurisdiction of the courts of said state.

     Any notice or other communication to be given to Landlord or the
undersigned hereunder shall be in writing and sent in accordance with the notice
provisions of the Lease, Notices to Landlord shall be delivered to Landlord’s
address set forth in the Lease. Notices to the undersigned shall be addressed as
follows:

     
 
  iPayment, Inc.

  40 Burton Hills

  Suite 415

  Nashville, Tennessee 37215

  Attention: Legal Counsel

If Guarantor’s notice address as set forth above changes, Guarantor agrees to
provide written notice to Landlord of such change in address.

     IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the
date of the Lease.

         
ATTEST/WITNESS:
  GUARANTOR:   IPAYMENT, INC., a Delaware

      corporation

             

      By:   -s- Gregory S. Daily

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name (print):
      Name:   Gregory S. Daily

 

--------------------------------------------------------------------------------

  Title:   CEO

--------------------------------------------------------------------------------

   
Name (print):
           

 

--------------------------------------------------------------------------------

       

GUARANTOR ACKNOWLEDGMENTS
Corporation

STATE OF [ILLEGIBLE]
COUNTY OF[ILLEGIBLE]) ss:

     On this the 12th day of December , 2003 before me a Notary Public duly
authorized in and for the said County in the State aforesaid to take
acknowledgments personally appeared Gregory S. Daily known to me to be CEO
President of iPayment, one of the parties described in the foregoing instrument,
and acknowledged that at such officer, being authorized so to do, (s)he executed
the foregoing instrument on behalf of said corporation by subscribing the name
of such corporation by himself/herself as such officer and caused the corporate
seal of said corporation to be affixed thereto, as a free and voluntary act, and
as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

          [ILLEGIBLE]  

--------------------------------------------------------------------------------

  Notary Public

My Commission Expires: 11.26.05

F-2